Citation Nr: 0006181	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-14 751	)	DATE
	


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to special monthly pension based on the need 
for aid and attendance.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disabilities claimed to have resulted 
from VA medical treatment received in January 1990.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1943 to April 1946.

2.  On February 3, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in Salt 
Lake City, Utah that the veteran died on 
January [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).

ORDER

The appeal is dismissed due to the death of the veteran.



		
      HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 


